Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received September 10, 2021.  Claims 1 and 8 were amended.  Claims 1-20 are pending.
The following is an examiner’s statement of reasons for allowance: 
The response and amendment received September 10, 2021 has overcome the previous rejections.  
The closest prior art is considered to be CN 106467544 A, which was discussed in the last office action.  The reference fails to show specifically a boron-containing derivative according to instant Formula 1.  Additionally, applicant demonstrates in instant Table 2 that inventive derivatives in a light emitting device provide improved efficiency and/or color purity over boron-containing derivatives with substitution(s) outside the scope of the instant claimed derivatives.  
Claims 1- 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786